Mr. Justice Tantis delivered the opinion of the court: On September 1, 1934, claimant was employed as a cook at the Lincoln State School and Colony at Lincoln, Illinois. Her complaint represents that on said date she fell while in the course of her employment and seriously fractured her left wrist and arm. Her claim for an award in the sum of Eleven Dollars ($11.00) per week on the basis of a permanent injury, was filed October 9, 1935. A motion to dismiss the claim has been filed by the Attorney General for the reason that same was not filed within one year after occurrence of the alleged injury, and further that there is no allegation in the complaint that notice of claim was given within six months after such injury. In considering claims for compensation to injured employees the Court of Claims is limited and governed by the provisions of the Workmen’s Compensation Act of Illinois. Section 24 of the Act provides: “No proceedings for compensation under this Act shall be maintained unless claim for compensation has been made within six months after the accident; provided, that in any case, unless application for compensation is filed with the Industrial Commission (Court of Claims) within one year after the date of the injury or within one year after the date of the last payment of compensation, the right to file such application shall be barred." Under existing statutes the motion of the Attorney General to dismiss must be allowed, and the claim is hereby dismissed.